IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,783-01


EX PARTE LESTER RAINWATER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-14,699 IN THE 173RD DISTRICT COURT

FROM HENDERSON COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to life imprisonment.   
	Applicant contends, among other things, that his counsel rendered ineffective assistance
because he failed to file a notice of appeal. On April 22, 2009, we remanded this application for
findings of fact and conclusions of law. On remand, after holding a live evidentiary hearing, the trial
court made findings of fact and concluded that counsel's performance was not deficient. We believe
the record should be further developed. The trial court is the appropriate forum for findings of fact. 
The trial court shall order counsel, Paul Guillotte, Jr., to file an affidavit stating whether Applicant
told counsel he wished to file an appeal after sentence was pronounced in his presence in April 2008.
	The trial court shall make further findings of fact as to whether Applicant was denied right
to a meaningful appeal because Applicant's counsel failed to timely file a notice of appeal. The trial
court shall also make any other findings of fact and conclusions of law that it deems relevant and
appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 

Filed: March 17, 2010
Do not publish